Case 4:19-cr-00786 Documenté6 Filed on 11/08/19 in TXSD Page 1of1

 

 

COURTROOM MINUTES: Clerk, U.S. District Court

The Honorable Peter Bray Presiding Southern District of Texas

Deputy Clerk: Jason Marchand Filed

, \J-84 9

Interpreter Present? 0] Yes Kio ERO 9 1 by tVar y David J. Bradley, Clerk

uspruspo__)«_klemanded OPEN _|// 2g apsourn 10,34
4

C1 OTHER DISTRICT _CIDIVISION rHemcased 444 - NG BU

PROCEEDING HELD:

Initial Appearance UO Counsel Determination Hearing Q Status Hearing
O Bond Hearing U1 Identity XO Hearing Continued on
CL] Detention Hearing UO Preliminary Hearin U1 Other

 

CASE NUMBER MCR OMI |/4- 456 Defendant # \
AUSA (mw pote

 

 

 

 

 

 

 

 

 

Alyrinden Sy ta~ thomas Vins Achdtter (Myce lorrer-
ei pate of arrest | (- 514 O Rule 5
Defendant’s first appearance, Advised of rights/charges on: {Indictment O Information [ Complaint

Violation of | (1 Supervised Release LC Pretrial Release (1 Probation.

obefendant OO Material Witness appeared aoith C1 without counsel
C1 Defendant requests appointed counsel. O Financial Affidavit executed and sworn.
U1 Order appointing Federal Public Defender CO Order appointing private counsel to follow.

Federal Public Defender Present -
CO Order of partial reimbursement to follow. O Oral order, Defendant to Reimburse CJA fund $
C] Defendant advises that he will retain private counsel.

 

Defendant bond set OCash O Surety O P/R CrUnsecured O$ Deposit
UO) Defendant bond set [}Cash DCSurety OP/R O Unsecured OS Deposit
0) Defendant bond set Cash O Surety OP/R OUnsecured O$ Deposit
U Surety signatures required as to Defendant(s) .
CT efendant(s) \ advised of conditions of release

BOND EXECUTED UO Defendant Released

CO Order of Temporary Detention Pending Hearing entered as to Defendant(s)
C1 Order of Detention Pending Trial entered as to Defendant(s)
C1 Bond Continued C0 Bond reinstated C1 Bond Revoked

CBefendant | remanded to custody 0 M/W remanded to custody
LX Defendant Ordered Removed to Originating Oi District D Division

 

 

 

Defendant Waiver of Preliminary O Identity OO Detention Hrg UO Detention Hrg this District
O Court finds: 1 Probable Cause JL Identity
O Defendant(s) is/are scheduled on at for:
O Arraignment C1 Counsel Determination Hearing O Identity Hearing
O Detention Hearing O Preliminary Hearing 0 Final Revocation Hearing

O Hearing

 

 

 
